Citation Nr: 1443719	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A review of the Virtual VA paperless claims processing system was conducted.

The issues of entitlement to service connection for a right ankle disability, a right shoulder disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's left knee disability is related to his active duty service.


CONCLUSIONS OF LAW

The criteria for the establishment of service connection for a left knee disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the claim for service connection for a left knee disability is granted below with the full benefits of the claims on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claims

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is noted to be a 3.309 chronic disease. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran is currently diagnosed with osteoarthritis of the left knee. Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

A March 1988 service treatment record indicated that the Veteran was diagnosed with chronic degenerative joint disease of the knees. Therefore the Veteran had evidence of in-service incurrence of a knee disorder. 

The April 2010 VA examiner opined that the Veteran's left knee condition was not related to his active duty service because while there was an acute injury, the Veteran's August 1993 separation examination indicated that the Veteran had a normal knee.

The examiner failed to address, however, the in-service diagnosis of chronic degenerative joint disease as well as the Veteran's complaints on his August 1993 report of medical history that he had been diagnosed with arthritis. 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).

Because the evidence is at least in equipoise as to all required elements for a finding of service connection on a direct basis, the Board finds that the criteria for service connection for a left knee disability are approximated.


ORDER

Service connection for a left knee disability is granted.



REMAND

The record indicated that the Veteran was afforded a VA examination in April 2010 for his right shoulder and right ankle claims and in April 2011 for his sleep apnea claim. The April 2010 VA examiner failed to consider every incident of a right ankle sprain in service, as well the Veteran's complaints of arthritis on his August 1993 report of medical history taken in association with the Veteran's separation examination. The April 2011 VA examiner erroneously noted that the Veteran had been diagnosed with sleep apnea within one year of service and failed to provide an opinion with regard to secondary service connection. The opinions provided are inadequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed sleep apnea; in particular, whether the Veteran's post-service diagnosis of sleep apnea is due in whole or in part to active service, specifically complaints of sleep problems in service and/or as secondary to the Veteran's service-connected lumbar spine disability. The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the Veteran's service treatment records, specifically psychiatric treatment records, and his complaints of sleep problems on his August 1993 report of medical history.

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to the whether the Veteran's sleep apnea is due in whole or in part to his active service.

f. The examiner must also provide an opinion as to whether the Veteran's sleep apnea is due to or aggravated by his service-connected lumbar spine disability.

g. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed osteoarthritis of the right shoulder and traumatic arthritis of the right ankle; in particular, whether the Veteran's right shoulder and right ankle disabilities are due in whole or in part to active service. The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the Veteran's service treatment records including diagnoses of right ankle sprain in August 1974, July 1975, and April 1991; service treatment records regarding a right shoulder rotator cuff injury and diagnosis of bursitis; and the reports of medical history dated June 1987, August 1989, and August 1993.

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to the whether the Veteran's right shoulder disability and right ankle disability are due in whole or in part to his active service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


